Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7 have been amended to include the limitations of the allowable method, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/15/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, 
Claim 1 recites a wear resistant mesh for construction of a machine component comprising: a plurality of inserts, each insert having an insert wear surface; and a web connecting the inserts to one another and maintaining geometry and spacing of the inserts to position each insert wear surface at a machine component wear surface of the machine component of which the mesh will form a part, non initial wear surfaces of the machine component being devoid of inserts.
Claim 8 recites a method for making a mesh to dispose in a machine component for wear resistance comprising: growing by an additive manufacture process, a plurality of inserts and a web connecting the inserts to one another and maintaining geometry of the inserts to mimic a geometry of an initial wear surface of a machine component and spacing of the inserts, each of the inserts having a wear surface disposed to reside at the initial machine component wear surface of the machine component of which the mesh will form a part, non initial wear surfaces of the machine component being devoid of inserts.
Claim 12 recites a method for producing a machine component having wear resistance and ductility comprising: growing a mesh having a plurality of inserts and a web connecting the inserts to one another and maintaining geometry and spacing of the inserts in a shape of a machine component; and disposing a matrix material about the mesh such that each of the inserts are exposed at initial surfaces destined for wear on the machine component, non initial wear surfaces of the machine component being 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/8/2021